UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13OR 15(D) OF THE SECURITIES EXCHANGE ACT OF Date of Report (Date of Earliest Event Reported): February 8, 2008 MTM TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) New York 0-22122 13-3354896 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1200 High Ridge Road Stamford, CT 06905 (Address of Principal Executive Office) (Zip Code) 203.975.3700 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [ ] Written communications pursuant to Rule 425 under the Securities
